Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8, 10-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (Pat. No. US 10,261,775) in view of Ramanthan (Pub. No. US 2015/0149999) in view of Chang (Pub. No. US 2013/0268643) in further view of Nabi (Pub. No. US 2019/0034240).
Claim 1, Ramsay teaches “a computer-implemented method for upgrading a fault tolerant hyper-converged infrastructure in an environment with no additional physical infrastructure, the method comprising: choosing a workload domain to upgrade, the workload domain having a plurality of hosts thereon ([Col. 7, Line 55-60] “The centralized management application may provide a graphical user interface (GUI) that allows a user to manage software upgrades for individual nodes, clusters of nodes, or all nodes.” [Fig. 1] cluster (i.e. workload domain) comprising plurality of nodes/hosts running VMs);  calculating one or more conflict groups for each host of the plurality of ([Col. 6, Lines 10-15] “In accordance with a first set of embodiments, the technology described herein is directed to an upgrade service (referred to herein as an "upgrade orchestrator") that is configured to provide pre-upgrade component detection and validation on one or more hosts (e.g., one or more hosts running on a cluster).”); selecting a physical host in the workload domain ([Col. 9, Lines 58-60] At operation 350, a validation subsystem (e.g., one accessed by the validation API) may be used to perform compatibility testing of the selected components prior to upgrading the components on the host(s).); putting the physical host into a maintenance mode; upgrading the physical host; and returning the upgraded physical host from the maintenance mode to an operational mode ([Col. 13, Lines 25-38] At operation 940, the networked machine may perform BIOS and/or firmware upgrades of the host. At operation 950, the networked machine may cause the host to be rebooted (e.g., to complete the BIOS/firmware upgrades and/or the hypervisor upgrade). At operation 960, the networked machine may cause the rebooted host's VM to power back on. In one implementation, this may be done by placing the host back in an active mode, which may cause the hypervisor to reboot all VMs (e.g., return to a running state VMs that were powered off when the host went into maintenance mode). At operation 970, the networked machine may wait for the host to power on, and the upgrade process may be completed and validated by the host.)”.
However, Ramsay may not explicitly teach the remaining limitations. Ramsay does teach VMs may be migrated ([Col. 13, Lines 10-22] “when the hypervisor is placed in maintenance mode, guest VM(s) (i.e. “conflict group”) of the host (e.g., guest VM(s) 130) may be migrated to other hosts in the cluster or temporarily powered off. In these implementations, the hypervisor may perform the operations of powering off the VMs and/or migrating them to other hosts.”)”.
Ramanthan teaches migrating VMs such that teaches “creating, in a management cluster, a different host for each of the one more conflict groups in the physical host; configuring a communication network to enable communication between a virtual machine (VM) on the different host and a VM in the physical host ([0103] This embodiment focuses on providing consistency and availability for group-level execution switch-over. See FIG. 6. When a destination VM is ready for switch-over, it (I) broadcasts a READY_TO_RESUME message to all members in the destination VM group. When a destination VM receives the READY_TO_RESUME message from all its group members, which may then (II) send a RESUME_HANDSHAKE message directly to their respective corresponding source VMs. After receiving the RESUME_HANDSHAKE message each source VM may (III) return an ACK message to the corresponding destination VM and then (IV) power off, thereby allowing the destination VMs (V) to resume from their migrated states. As mentioned above, the list of the other VMs in the group and an indication of whether the READY_TO_RESUME message has been received from each may be maintained in either the kernel 600 or in some other component higher in the stack than the VMs themselves.)”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ramanthan with the teachings of Ramsay in order to provide a system that teaches communications are provided during migrations. The motivation for applying Ramanthan teaching with Ramsay teaching is to provide a system that allows for situational awareness. Ramsay and Ramanthan are analogous art directed towards virtual processing resources. Together Ramsay, Ramanthan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ramanthan with the teachings of Ramsay by known methods and gained expected results. 
However, the combination may not explicitly teach a host that is nested. 
Chang teaches “calculating a number and a size of one or more nested hosts ([0033] Further, many cloud service providers may not provide enterprise customers with flexible resource allocation schemes. Computing resources may have to be decided before the VM is deployed at the cloud. Once the VM is deployed, resource configuration is fixed for the VM throughout its life-cycle in the cloud. If additional processing resources, such as increased memory size and/or number of CPUs, are needed, a new VM may have to be rebuilt in the cloud)” and “nested host ([0023] According to embodiments of communication system 10, nested VM containers (NVCs) 44(1)-44(P) may be provisioned in cloud extension 14 to host respective VMs 40(1)-40(P)”.

However, the combination may not explicitly teach the remaining limitations.
Nabi teaches “said method for upgrading said fault tolerant hyper-converged infrastructure providing a seamless upgrade path without requiring disabling of anti-affinity rules ([0038] Based on these considerations, the dynamic rolling upgrade can be formalized as follows. Assume that the IaaS of a data center consists of M physical hosts, each of which has a capacity for hosting K VMs. For simplicity, it is assumed that the data center contains identical hosts and equal-sized VMs. Furthermore, it is assumed that the IaaS serves N anti -affinity groups. Each of these anti -affinity groups has a number of VMs that may scale between min.sub.n and max.sub.n, where min.sub.n is the minimum number of VMs and max.sub.n is the maximum number of VMs that the IaaS has agreed to provide for the anti -affinity group n, where n is an index from 1 to N. To ensure application level service availability, the VMs of an anti -affinity group are upgraded one at a time and placed on different hosts to respect the anti -affinity constraint. To simplify the discussion, it is assumed that each anti -affinity group belongs to a different tenant.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Nabi with the teachings of Ramsay, Ramanthan, Chang in order to provide a system that teaches maintaining constraints. The motivation for applying Nabi teaching with Ramsay, Ramanthan, Chang teaching is to provide a system that allows for safe environmental changes. Ramsay, Ramanthan, Chang, Nabi are analogous art directed towards virtual processing resources. 
Claim 2, the combination teaches the claim, wherein Ramsey teaches “the computer-implemented method of Claim 1, further comprising: repeating the creating, configuring, putting, upgrading, and returning for each additional host of the plurality of hosts in the workload domain ([Col. 12, Lines 13-21] “At operation 830, the launched upgrade service may be used to initialize an upgrade process on the host. For instance, in the example environment of FIG. 1, the launched upgrade service may begin an upgrade of storage stack software 122. In implementations where the host is part of a multi-cluster environment (e.g., FIG. 1), one or more of operations 810-830 may be performed in parallel or sequentially for the plurality of hosts of the cluster.”).
Claim 3, the combination teaches the claim, wherein Ramsey teaches “the computer-implemented method of Claim 1, further comprising: performing the creating, configuring, putting, upgrading, and returning for every host of the plurality of hosts in the workload domain at a same time, to provide a parallel upgrade of every host of the plurality of hosts in the workload domain ([Col. 10, Lines 33-52] FIG. 5 is an operational flow diagram illustrating an example method 500 that may be implemented on a cluster of hosts in parallel to provide pre-upgrade validation of detected upgradeable components for presentation to a user. For example, method 500 may be implemented by running multiple instances of an upgrade orchestrator in parallel on the hosts (e.g., after method 400). At operation 510, each host may receive user-selected component versions that are to be upgraded prior to validation (e.g., as described above with reference to operation 340). At operation 520, the compatibility of each of the user-selected component versions may be compared with existing hardware, existing software, other selected component versions, or other factors. At operation 530, each host may return validation test results for each component. At operation 540, the validation test results received from each host may be aggregated. At operation 550, the aggregated validation test results may be presented to the user on a UI (e.g., an upgrade UI 161). For example, the aggregated validation test results may be presented in an expandable/collapsible tree format.)”.
Claim 8, Ramsay teaches “the computer-implemented method of Claim 1, further comprising: responsive to the returning of upgraded physical host to the operational mode, placing the nested host in a maintenance mode ([Col. 12, Lines 13-21] “At operation 830, the launched upgrade service may be used to initialize an upgrade process on the host. For instance, in the example environment of FIG. 1, the launched upgrade service may begin an upgrade of storage stack software 122. In implementations where the host is part of a multi-cluster environment (e.g., FIG. 1), one or more of operations 810-830 may be performed in parallel or sequentially for the plurality of hosts of the cluster.”).
Claim 10, “a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for upgrading a fault tolerant hyper-converged infrastructure in an environment with no additional physical infrastructure, the method comprising: choosing a workload domain to upgrade, the workload domain having a plurality of hosts thereon; calculating one or more conflict groups for each host of the plurality of hosts; selecting a physical host in the workload domain; calculating a number and a size of one or more nested hosts; creating, in a management cluster, a different nested host for each of the one more conflict groups in the physical host; configuring a communication network to enable communication between a virtual machine (VM) on the different nested host and a VM in the physical host; putting the physical host into a maintenance mode; upgrading the physical host; and returning the upgraded physical host from the maintenance mode to an operational mode, said method for upgrading said fault tolerant hyper-converged infrastructure providing a seamless upgrade path without requiring disabling of anti-affinity rules” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 11, “the non-transitory computer readable storage medium of Claim 10, further comprising: repeating the creating, configuring, putting, upgrading, and returning for each additional host of the plurality of hosts in the workload domain” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 12, “the non-transitory computer readable storage medium of Claim 10, further comprising: performing the creating, configuring, putting, upgrading, and returning for every host of the plurality of hosts in the workload domain at a same time, to provide a parallel upgrade of every host of the plurality of hosts in the workload domain” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 14, “the non-transitory computer readable storage medium of Claim 10, further comprising:
responsive to the putting of the physical host into the maintenance mode, setting a correct maintenance policy for the physical host” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 16.    The non-transitory computer readable storage medium of Claim 10, the method further comprising: responsive to the returning of upgraded physical host to the operational mode, placing the nested host in a maintenance mode; and removing the nested host from the management cluster” is similar to claim 9 and therefore rejected with the same references and citations.
Claim 17, “a pre-configured hyper-converged computing device for supporting a virtualization infrastructure comprising: a plurality of hosts, wherein a host of the plurality of hosts comprises a hypervisor, wherein the plurality of hosts is allocable to workload domains, and wherein hosts allocated to a particular workload domain comprise a hypervisor having a requested hypervisor version (Ramsay [Col. 9, Lines 35-41]); and a non-transitory computer-readable storage medium encoded with a computer program communicably coupled to a processor to: choose a workload domain to upgrade, the workload domain having a plurality of hosts thereon; calculate one or more conflict groups for each host of the plurality of hosts; select a physical host in the workload domain; calculate a number and a size of one or more nested hosts; create, in a management cluster, a different nested host for each of the one more conflict groups in the physical host; configure a communication network to enable communication between a virtual machine (VM) on the different nested host and a VM in the physical host; put the physical host into a maintenance mode; upgrade the physical host; and return the upgraded physical host from the maintenance mode to an operational mode wherein said computer program communicably coupled to said processor further  is similar to claim 1 and therefore rejected with the same references and citations.
Claim 18, “the pre-configured hyper-converged computing device of Claim 17, wherein the processor is further to: repeat the create, configure, put, upgrade, and return for each additional host of the plurality of hosts in the workload domain” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 19, “the pre-configured hyper-converged computing device of Claim 17, wherein the processor is further to: perform the create, configure, put, upgrade, and return for every host of the plurality of hosts in the workload domain at a same time, to provide a parallel upgrade of every host of the plurality of hosts in the workload domain” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 20.    The pre-configured hyper-converged computing device of Claim 17, wherein the processor is further to: place the nested host in a maintenance mode; and remove the nested host from the management cluster in response to the return of the upgraded physical host to the operational mode” is similar to claim 9 and therefore rejected with the same references and citations.
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay  in view of Ramanthan in view of Chang in view of Nabi in further view of Mani (Pub. No. US 2018/0331973).
Claim 4, the combination may not explicitly teach the claim.
Mani teaches “the computer-implemented method of Claim 1, wherein the selecting the physical host in the workload domain further comprising: selecting the physical host in the workload domain that will cause a least impact on a management domain ([0094] In an embodiment, the selecting comprises: selecting the server as having a lowest number of virtual machines running in the live manner of a plurality of servers.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mani with the teachings of Ramsay, Ramanthan, Chang, Nabi in order to provide a system that teaches migration based on least impact. The motivation for applying Mani 
Claim 13, “the non-transitory computer readable storage medium of Claim 10, wherein the selecting the physical host in the workload domain further comprising: selecting the physical host in the workload domain that will cause a least impact on a management domain” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay  in view of Ramanthan in further view of Chang in view of Nabi in further view of Sprygada (Pub. No. US 2016/0313985).
Claim 5, the combination may not explicitly teach the claim.
Sprygada teaches “the computer-implemented method of Claim 1, further comprising: responsive to the putting of the physical host into the maintenance mode, setting a correct maintenance policy for the physical host ([0046] Process 500 restores and verifies the layer 3 configuration at block 506. In one embodiment, process 500 restores the layer 3 configuration by applying the layer 3 configuration that this network element had before the network element was put into maintenance mode. In addition and in this embodiment, process 500 verifies the restored layer 3 configuration is valid by comparing the routing table before and after the network element was put into maintenance mode. If there are no (or no substantial) differences between the routing tables, process 500 indicates that the layer 2 configuration is verified. If not, process 500 indicates that the layer 2 configuration is not verified. At block 508, process 500 restores and verifies the routing policy (layer 3) configuration of the network element. In one embodiment, process 500 restores the routing policy configuration by applying the routing policy configuration that this network element had before the network element was put into maintenance mode. For example and in one embodiment, if the route costs were increased as the network element was put into maintenance mode, process 500 restores the route costs back to previous values. In this example, the network element will advertised the restored route costs to other network elements using a routing policy configured on the network element (e.g., border gateway protocol (BGP), open shortest path first (OSPF), or some other routing policy).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sprygada with the teachings of Ramsay, Ramanthan, Chang, Nabi in order to provide a system that teaches setting a policy. The motivation for applying Sprygada teaching with Ramsay, Ramanthan, Chang, Nabi teaching is to provide a system that allows for safe environmental changes. Ramsay, Ramanthan, Chang, Nabi, Sprygada are analogous art directed towards virtual processing resources. Together Ramsay, Ramanthan, Chang, Nabi, Sprygada teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sprygada with the teachings of Ramsay, Ramanthan, Chang, Nabi by known methods and gained expected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay  in view of Ramanthan in view of Chang in view of Nabi in further view of Kuik (Pub. No. US 20170031710).
Claim 7, the combination may not explicitly teach the claim.
Kuik teaches The computer-implemented method of Claim 1, wherein the configuring of the communication network comprises: configuring a physical network; and configuring a virtual network ([0065] Hosts 806A-D include virtual tunnel end points (VTEP) 808A-D, which can be virtual nodes or switches configured to encapsulate and decapsulate data traffic according to a specific overlay protocol of the network 800, for the various virtual network identifiers (VNIDs) 810A-I. Moreover, hosts 806A-D can include servers containing a VTEP functionality, hypervisors, and physical switches, such as L3 switches, configured with a VTEP functionality. For example, hosts 806A and 806B can be physical switches configured to run VTEPs 808A-B. Here, hosts 806A and 806B can be connected to servers 804A-D, which, in some cases, can include virtual workloads through VMs loaded on the servers, for example.)”.
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay  in view of Ramanthan in view of Chang in view of Nabi in further view of Deguilard (Pub. No. US 2016/0306648).
Claim 9, the combination may not explicitly teach the claim.
Deguilard teaches “the computer-implemented method of Claim 8, further comprising: responsive to the placing of the nested host in a maintenance mode, removing the nested host from the management cluster ([0011] Virtual machine VM0 is then terminated. The result is shown in FIG. 1 for time T4. Comparing system 100 at time T1 and time T4 shows that old hypervisor 102 has been replaced by new hypervisor 108. In the case that new hypervisor 108 is an upgrade of old hypervisor 102, a hypervisor upgrade is achieved without shutting down the hosted VMs or migrating them to a different host machine.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Deguilard with the teachings of Ramsay, Ramanthan, Chang, Nabi in order to provide a system that teaches removing a host function of Chang. The motivation for applying Deguilard teaching with Ramsay, Ramanthan, Chang, Nabi teaching is to provide a system that allows for safe environmental changes. Ramsay, Ramanthan, Chang, Nabi, Deguilard are analogous art directed towards virtual processing resources. Together Ramsay, Ramanthan, Chang, Nabi, Deguilard teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199